            Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE

IN THE MATTER OF THE SEARCH OF
DEVICES SEIZED PURSUANT TO SW-
20-mj-213-01-AJ, NOW SECURED IN THE                                  mj-214-AJ
                                                        Case No. 20-___________________
CUSTODY OF THE FBI, AS DESCRIBED
FULLY IN ATTACHMENT A




                              AFFIDAVIT IN SUPPORT OF
                         APPLICATION FOR SEARCH WARRANT

                I, Tarah Rankins, a Special Agent with the Federal Bureau of Investigation

(“FBI”), being duly sworn, depose and state as follows:

       1.       I have been employed as an FBI Special Agent since 2015, and am currently

assigned to the Boston Field Office, Bedford Resident Agency. I am a federal law enforcement

officer who is engaged in enforcing criminal laws, including 18 U.S.C. §§ 2251 and 2252A, and

I am authorized by the Attorney General to request a search warrant. While employed by the

FBI, I have investigated federal criminal violations related to high technology or cyber-crime,

child exploitation, and child pornography. I have received training in the area of child

pornography and child exploitation, and have had the opportunity to observe and review

numerous examples of child pornography (as defined in 18 U.S.C. § 2256) in all forms of media,

including computer media.

       2.       I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a warrant to search the devices seized from the person and

premises of Stuart Adams (“SUBJECT DEVICES”), described fully in Attachment A, for the

things described in Attachment B – specifically, evidence, fruits, and instrumentalities of

violations of Title 18, United States Code, Section 2252(a)(4)(B), which relates to the illegal
            Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 2 of 18




possession of child pornography, and Title 18 United States Code. Section 2252A(a)(2), which

relates to the illegal receipt of child pornography.

       3.       During the course of this investigation I have conferred with other investigators

who have conducted numerous investigations and executed numerous search and arrest warrants

which involved child exploitation and/or child pornography offenses. This affidavit is intended

to show only that there is sufficient probable cause for the requested warrant and does not set

forth all of my knowledge about this matter. The facts set forth in this affidavit are based in part

on my personal knowledge, information obtained during my participation in this investigation,

information from others, including law enforcement officers, my review of documents and

computer records related to this investigation, and information gained through my training and

experience.

                                  STATUTORY AUTHORITY

4.     This investigation concerns alleged violations of 18 U.S.C. §§ 1470, 2252(a)(4)(B), and

2252A(a)(2), related to the possession and receipt of child pornography in the District of New

Hampshire. 18 U.S.C. § 1470, makes it a crime for anyone, using the mail or any facility or

means of interstate or foreign commerce, to knowingly transfer or attempt to transfer obscene

matter to another individual who has not attained the age of 16 years, knowing that such other

individual has not attained the age of 16 years. 18 U.S.C. § 2252(a)(4)(B) makes it a crime for

any person to knowingly possess one or more images depicting a minor under the age of 18

engaged in sexually explicit conduct. 18 U.S.C. § 2252A(a)(2) makes it a crime for any person

to knowingly receive or distribute any child pornography that has been mailed, or using any

means or facility of interstate or foreign commerce shipped or transported in or affecting

interstate or foreign commerce by any means, including by computer.




                                                  2
            Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 3 of 18




                                         DEFINITIONS

       5.       “Chat” refers to any kind of communication over the Internet that offers a real-

time transmission of text messages from sender to receiver. Chat messages are generally short in

order to enable other participants to respond quickly and in a format that resembles an oral

conversation. This feature distinguishes chatting from other text-based online communications

such as Internet forums and email.

       6.       “Child pornography” includes any visual depiction, including any photograph,

film, video, picture, or computer or computer-generated image or picture, whether made or

produced by electronic, mechanical, or other means, of sexually explicit conduct where (A) the

production of the visual depiction involved the use of a minor engaged in sexually explicit

conduct; (B) the visual depiction was a digital image, computer image, or computer-generated

image that is, or is indistinguishable from, that of a minor engaged in sexually explicit conduct;

or (C) the visual depiction has been created, adapted, or modified to appear that an identifiable

minor is engaged in sexually explicit conduct. 18 U.S.C. § 2256(8).

       7.       “Child Erotica,” as used herein, means materials or items that are sexually

arousing to persons having a sexual interest in minors but that are not, in and of themselves,

legally obscene or that do not necessarily depict minors in sexually explicit conduct.

       8.       “Computer,” as used herein, is defined pursuant to 18 U.S.C. § 1030(e)(1) as “an

electronic, magnetic, optical, electrochemical, or other high speed data processing device

performing logical or storage functions, and includes any data storage facility or communications

facility directly related to or operating in conjunction with such device.” These devices include

but are not limited to any data-processing hardware (such as central processing units, memory

typewriters, mobile “smart” telephones, tablets, and self-contained “laptop” or “notebook”




                                                 3
            Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 4 of 18




computers).

       9.       Internet Protocol address” or “IP address” refers to a unique number used by a

computer to access the Internet. IP addresses can be “dynamic,” meaning that the ISP assigns a

different unique number to a computer every time it accesses the Internet. IP addresses might

also be “static,” if an internet service provider assigns a user’s computer a particular IP address

which is used each time the computer accesses the Internet. IP addresses are also used by

computer servers, including web servers, to communicate with other computers.

       10.      “URL” is an abbreviation for Uniform Resource Locator and is another name for

a web address.     URLs are made of letters, numbers, and other symbols in a standard form.

People use them on computers by clicking a pre-prepared link or typing or copying and pasting

one into a web browser to make the computer fetch and show some specific resource (usually a

web page) from another computer (web server) on the Internet.

       11.      “Minor” means any person under the age of eighteen years. See 18 U.S.C. §

2256(1).

       12.      The terms “records,” “documents,” and “materials,” as used herein, include all

information recorded in any form, visual or aural, and by any means, whether in handmade form

(including, but not limited to, writings, drawings, painting), photographic form (including, but

not limited to, microfilm, microfiche, prints, slides, negatives, videotapes, motion pictures,

photocopies), mechanical form (including, but not limited to, phonograph records, printing,

typing) or electrical, electronic or magnetic form (including, but not limited to, tape recordings,

cassettes, compact discs, electronic or magnetic storage devices such as floppy diskettes, hard

disks, CD-ROMs, digital video disks (“DVDs”), Personal Digital Assistants (“PDAs”), Multi

Media Cards (“MMCs”), memory sticks, optical disks, printer buffers, smart cards, memory




                                                4
            Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 5 of 18




calculators, electronic dialers, or electronic notebooks, as well as digital data files and printouts

or readouts from any magnetic, electrical or electronic storage device).

          13.       “Sexually explicit conduct” means actual or simulated (a) sexual intercourse,

including genital-genital, oral-genital, or oral-anal, whether between persons of the same or

opposite sex; (b) bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

exhibition of the genitals or pubic area of any person. See 18 U.S.C. § 2256(2).

          14.       “Visual depictions” include undeveloped film and videotape, and data stored on

computer disk or by electronic means, which is capable of conversion into a visual image. See

18 U.S.C. § 2256(5).

                                                 PROBABLE CAUSE

          15.       On August 22, 2020 a source who has previously provided reliable information to

the FBI pertaining to online child exploitation offenses contacted the FBI regarding Kik, a

mobile application that allows users to send each other messages that include text, pictures and

videos 1. The source, who maintains a presence on Kik, stated that the Kik username

“         3003”, with a display name of Steve A (“SUSPECT KIK USER”) and email address of

           @yahoo.com” was a 59 year-old male that expressed to the source an interest in chatting



1
  According to the publicly available “Kik’s Guide for Law Enforcement”, Kik is a smartphone messenger application that lets
users connect with their friend and the world around them through chat. Users can send text, pictures, and videos and more – all
within the app. Kik is available to download through iOS App Store and the Google Play store on most iOS (iPhone/iPod/and
iPad) and Android (including Kindle Fire) devices. Once the application is downloaded and installed, the user is prompted to
create an account and username. The user also creates a display name, which is a name that other users see when transmitting
messages back and forth. Once the user has created an account, the user is able to locate other users via a search feature. While
messaging, users can send each other text messages, images, and videos. “Kik’s Guide for Law Enforcement” is available at
https://lawenforcement.kik.com/hc/en-us//articles/360039841472-Law-Enforcement-Guide.




                                                                5
         Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 6 of 18




with underage females. On numerous occasions, the SUSPECT KIK USER requested that the

source help him establish contact with minor females on the Kik platform.

       16.     On October 6, 2020, at the direction of the FBI, the source provided the

SUSPECT KIK USER with the Kik username,                        ”the online persona of an FBI

Online Undercover Employee (“OCE”) portraying a 13-year-old girl. The OCE was engaged in

an online operation designed to identify adults who were seeking out minors online for sexually

explicit conduct. The source advised the SUSPECT KIK USER that “                      was a 13-

year-old girl named Madison living in the United States. Soon after, the OCE received a

message on Kik from the SUSPECT KIK USER who introduced himself as “Steve.” The

SUSPECT KIK USER and OCE then chatted exclusively on the Kik messenger application. The

SUSPECT KIK USER revealed to OCE that he lives in New Hampshire. OCE responded that

she lives in Massachusetts.

       17.     Thereafter, the SUSPECT KIK USER and the OCE communicated regularly

through private messages on Kik throughout October and November 2020. The chats were

always initiated by the SUSPECT KIK USER and frequently included discussion of sexual

topics. During several chats, the SUSPECT KIK USER sent the OCE images and/or videos that

purported to depict his own unclothed, erect penis. The following chat, which took place on the

afternoon of October 15, 2020, is demonstrative:

               SUSPECT KIK USER: Hmm, I’m back at my desk. No pants this time.

               OCE: No????. [Surprised Emoji]. Boxers?

               SUSPECT KIK USER: Sorta..boxerbriefs. Should I just those off too

               OCE: Mmm

               SUSPECT KIK USER: Should I




                                                6
Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 7 of 18




    OCE: Errmmm….If u want to!! [Smiling Emoji with Heart Shaped Eyes]

    SUSPECT KIK USER: Okay …slipping them off

    OCE: [Smiling Emoji]

    SUSPECT KIK USER: What about you?

    OCE: Are they off?!

    SUSPECT KIK USER: Yep

    OCE: My mom is in the other room [Upset Emoji]

    SUSPECT KIK USER: Oh okay..oops. What are you wearing now

    OCE: No it’s ok! I just can’t rn [Disappointed Emoji]. Are urs really off?!

    SUSPECT KIK USER: Yeah ..just in tshirt and socks

    OCE: And what r u doin????

    SUSPECT KIK USER: Chatting with you [Smiling Emoji]. What are you

    suggesting.

    OCE: Lol that’s it?? Idk. U have no pants [Blushing Emoji]

    SUSPECT KIK USER: Well touching a little

    OCE: [Smiling Blushing Emoji]

    SUSPECT KIK USER: Oh….you like that

    OCE: Maaayyyybe [Kiss Emoji]

    SUSPECT KIK USER: Maybe?

    OCE: Yessss

    SUSPECT KIK USER: Oh my..thinking of you

    OCE: Yea??

    SUSPECT KIK USER: What if you were here




                                     7
Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 8 of 18




    OCE: What r u thinking about?

    SUSPECT KIK USER: Thinking about you touching me

    OCE: [Smiling Emoji]

    SUSPECT KIK USER: You told me you had only touched one guy

    OCE: I would like that. Yes. Is that ok?

    SUSPECT KIK USER: Good. Yes,it is

    OCE: Ok phew

    SUSPECT KIK USER: Would be nice

    OCE: Is it hard??!

    SUSPECT KIK USER: Yes very

    OCE: [Surprised Emoji]

    SUSPECT KIK USER: I’m bigger than your ex

    OCE: Really?! I’m sure But he is just a boy. Only one I’ve seen [Sad Emoji]. I

    feel other girls in my grade have seen more.

    SUSPECT KIK USER: Yes I’m sure. Why do you say that

    OCE: Just what I’ve heard. Is it still hard????

    SUSPECT KIK USER: Yes

    OCE: [Smiling Emoji with Heart Shaped Eyes]

    SUSPECT KIK USER: You want to see?

    OCE: Errmmmm…..yesssssss




                                     8
              Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 9 of 18




                    SUSPECT KIK USER: [Sends a picture of a naked adult erect penis from an

                    overhead camera angle. The picture also depicts a tan rug/mat with a black and

                    red checkered border on the floor.] 2

                    SUSPECT KIK USER: Only fir you

                    OCE: [Four Heart Emojis]

                    SUSPECT KIK USER: Oh you like it?

           18.      Records obtained from Yahoo provided subscriber information for email address

            @yahoo.com’ provided a verified telephone number associated with the subscriber

information to be                    4241 and a Registration IP address of 73.142.155.80.

           19.      Records obtained from Verizon indicate that the telephone number

4241 is associated with an account held in the name of Stuart L. Adams, with a current billing

address of                                            Hooksett, New Hampshire 03106 (the SUBJECT

PREMISES).

           20.      Records obtained from Kik from 10/6/2020 – 11/16/2020 for username

“           3003” show a Registration IP address of 73.142.155.80.

           21.      Records obtained from Comcast for the subscriber of the IP address

73.142.155.80 from August 2020 through November 2020 confirm that the IP address is

assigned to Stuart Adams, with a service address of                                         Hooksett,

NH 03106.

           22.      Through an inquiry of the New Hampshire Department of Safety – Division of

Motor Vehicles (“DMV”) database, the FBI was able to further identity Stuart L. Adams’s year



2
    This image is available for the Court’s review.




                                                           9
        Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 10 of 18




of birth as 1961, making him 59 years old, as well as the residence of Adams as

               Hooksett, New Hampshire 03106, near Manchester, New Hampshire.

       23.     I reviewed the photograph of Adams in the DMV database, as well as the

photographs or “profile picture,” associated with the SUSPECT KIK USER’s profile in the Kik

app. I also reviewed the photographs that the SUSPECT KIK USER sent within the chats with

the OCE. I believe that they all depict the same person.

       24.     On November 18, 2020, a federal search warrant was obtained to search Adams’

residence for evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 1470. During

execution of that search warrant, agents conducting a preliminary review of the SUBJECT

DEVICES observed sexually-oriented chats between Adams and what appear to be numerous

minor females. In reviewing these chats, agents further observed what appeared to be images

constituting child pornography. Specifically, in the context of a chat between Adams and Kik

user             13”, who appears to be a minor female, agents observed the following:

               SUSPECT KIK USER: I’d hope you’d like me me

                                13: I know I would because you would be the oldest I’ve been

with that turns me on

               SUSPECT KIK USER: [Smiley Face Emoji] good

               SUSPECT KIK USER: I’m glad

                                13: I hate to sound weird but I think you would like watching a

13 year old suck your dick to

               SUSPECT KIK USER: You do turn me on, I’m surprised how much

               SUSPECT KIK USER: Watching…feeling would be the best part




                                                10
           Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 11 of 18




                                    3: I will look up at you the whole time I do it I would have sex

with you too if you was comfortable with it

       SUSPECT KIK USER: Well I’m sure if we were together and wanted it, I’d be

comfortable

       SUSPECT KIK USER: I’m 7in and a little thick btw

                            3: Cool because I definitely would want to I’m pretty tiny down there so

Idk care if you could or not LOL [KAYYMOORE13 then sends SUSPECT KIK USER a selfie-

style photograph taken at close range depicting a naked vagina with no visible pubic hair]

                           : Shhhh [Winking Eye Emoji]

       SUSPECT KIK USER: You haven’t had my size?

       SUSPECT KIK USER: Mmm so yummy

                           13: No 6Was probably the biggest

                           13: And they wasnt thick

                           13: At all

       SUSPECT KIK USER: Oh…hmm maybe we could make it work

       [                   13 then sends SUSPECT KIK USER a selfie-style photograph taken

from the chest down depicting a nude female with minimal breast development using two fingers

to spread open her vagina, which has no visible pubic hair]

       SUSPECT KIK USER: Mmm Kaylin is nice

                           13: Thx…and yeah I hope so because I would want to have sex with you

for sure if you are here

       [SUSPECT KIK USER then sends                            13 a picture of a penis, which is

consistent to photos Adams had sent to the OCE].




                                                   11
         Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 12 of 18




       25.     Upon observing these images, agents immediately suspended their review of

Adams’ devices.

       26.     During a voluntary interview with agents, Adams admitted to chatting online with

minor females on a daily basis via multiple online platforms and sending nude photographs of

himself taken on his tablet and phone to these minor females. Adams also admitted to receiving

nude photographs from minor females and masturbating to them.

                         COMPUTERS AND FORENSIC ANALYSIS


       27.     Your Affiant is aware, through training and experience, that digital storage

devices have become interconnected, making it easy for even casual users of technology to

transfer or copy images from one device to another, or to maintain duplicate copies on more than

one device or storage medium. In fact, many devices such as smartphones can be set to

automatically back up their contents to alternate storage facilities, such as laptop or desktop

computers, another phone, photo-sharing websites, and cloud storage providers.

       28.     Your Affiant is also aware that the contents of smart phones can be synched with

or backed up to other digital devices in a variety of ways. Smartphones can be connected

through cables to other devices, such as laptop computers, for data transfer. Smartphones can

also connect to other devices and transfer photos or documents wirelessly through technology

such as Bluetooth. Data can also be sent from the phone to an email account via the Internet, and

subsequently downloaded from the Internet to a different device (such as a tablet, game system,

or computer) for storage. In addition, many smartphones utilize “cloud” storage. Cellular

telephones can be set to automatically back up their contents to user accounts hosted on servers



                                                 12
         Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 13 of 18




of various cloud storage providers. Users can also opt to perform a back-up manually, on an as-

needed basis. Your Affiant is aware that some smartphones also back up their contents

automatically to devices such as laptop computers. Additionally, cellular telephones can

exchange data between two differing cellular communications devices and other types of

electronic and media storage devices via Bluetooth or Wi-Fi, regardless of the type of operating

system or platform being utilized to operate each of the electronic devices. In addition, media

cards which contain many forms of data can be interchanged between multiple types of

electronic devices, including but not limited to, different cellular telephones.

       29.     As further described in Attachment B, this application seeks permission to locate

not only computer files that might serve as direct evidence of the crimes described on the

warrant, but also for forensic electronic evidence that establishes how computers were used, the

purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on the SUBJECT DEVICES because:

               a.      Data on the storage medium can provide evidence of a file that was once

on the storage medium but has since been deleted or edited, or of a deleted portion of a file (such

as a paragraph that has been deleted from a word processing file). Virtual memory paging

systems can leave traces of information on the storage medium that show what tasks and

processes were recently active. Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal information such as online

nicknames and passwords. Operating systems can record additional information, such as the

attachment of peripherals, the attachment of USB flash storage devices or other external storage

media, and the times the computer was in use. Computer file systems can record information

about the dates files were created and the sequence in which they were created.




                                                 13
         Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 14 of 18




                 b.    Forensic evidence on a computer or storage medium can also indicate who

has used or controlled the computer or storage medium. This “user attribution” evidence is

analogous to the search for “indicia of occupancy” while executing a search warrant at a

residence. For example, registry information, configuration files, user profiles, e-mail, e-mail

address books, “chat,” instant messaging logs, photographs, the presence or absence of malware,

and correspondence (and the data associated with the foregoing, such as file creation and last-

accessed dates) may be evidence of who used or controlled the computer or storage medium at a

relevant time.

                 c.    A person with appropriate familiarity with how a computer works can,

after examining this forensic evidence in its proper context, draw conclusions about how

computers were used, the purpose of their use, who used them, and when.

                 d.    The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a storage medium that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, computer evidence is not always data that can be merely reviewed by a review team and

passed along to investigators. Whether data stored on a computer is evidence may depend on

other information stored on the computer and the application of knowledge about how a

computer behaves. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                 e.    Further, in finding evidence of how a computer was used, the purpose of

its use, who used it and when, it is sometimes necessary to establish that a particular thing is not

present on a storage medium. For example, the presence or absence of counter-forensic programs

or anti-virus programs (and associated data) may be relevant to establishing the user’s intent.




                                                 14
         Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 15 of 18




                                         CONCLUSION


       30.     Based on the aforementioned factual information, I respectfully submit that there

is probable cause to believe that evidence, fruits, and instrumentalities of the crime of possession

of child pornography and receipt of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B)

& 2252A(a)(2) may be located on the SUBJECT DEVICES. I therefore seek a warrant to search

the SUBJECT DEVICES described in Attachment A for the items described in Attachment B.


                                                  /s/ Tarah Rankins
                                                  Tarah Rankins
                                                  Special Agent
                                                  Federal Bureau of Investigation


The affiant appeared before me by telephonic conference on this date pursuant to Fed. R. Crim.
P. 4.1 and affirmed under oath the content of this affidavit and application.

       Nov 19, 2020
Date: _____________

      4:07PM, Nov 19, 2020
Time: _____________



_________________________________
Honorable Andrea K. Johnstone
United States Magistrate Judge
District of New Hampshire




                                                 15
       Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 16 of 18




                                  ATTACHMENT A

                           PREMISES TO BE SEARCHED

The SUBJECT DEVICES to be searched include:

      1. One black Apple iPhone 7, Serial Number F71TJ2L3HG75, in a black Otter Box case

         with charger

      2. One Microsoft Surface Pro4, Serial Number 026805763853, with charger and

         keyboard




                                          16
           Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 17 of 18




                                        ATTACHMENT B

                                     ITEMS TO BE SEIZED

        The following materials, which constitute evidence of the commission of a criminal

 offense, contraband, the fruits of crime, or property designed or intended for use or which is or

 has been used as the means of committing a criminal offense, namely violations of Title 18,

 United States Code, Sections 2252(a)(4)(B) and 2252A(a)(2):

      1.      All records relating to violations of 18 U.S.C. §§ 2252(a)(4)(B), 2252A(a)(2) in any

form wherever they may be stored or found within SUBJECT DEVICES, including:

                a.      records and visual depictions of minors engaged in sexually explicit
                        conduct as defined in 18 U.S.C. § 2256;
                b.      records or information pertaining to an interest in child pornography;
                c.      records or information pertaining to the possession, receipt, transportation,
                        or distribution of visual depictions of minors engaged in sexually explicit
                        conduct, as defined in 18 U.S.C. § 2256;
                d.      records or information of and relating to visual depictions that have been
                        created, adapted, or modified to appear that an identifiable minor is
                        engaging in sexually explicit conduct as defined in 18 U.S.C. § 2256,
                        including the record or information used to create the visual depiction;
                e.      records or information pertaining to Kik, Chat Avenue and Google
                f.      photo-editing software and records or information relating to photo-editing
                        software;
      2.      For all SUBJECT DEVICES:

                a.      evidence of who used, owned, or controlled the SUBJECT DEVICES at
                        the time the things described in this warrant were created, edited, or
                        deleted, such as logs, registry entries, configuration files, saved usernames
                        and passwords, documents, browsing history, user profiles, email, email
                        contacts, “chat,” instant messaging logs, photographs, and
                        correspondence;
                b.      evidence of software that would allow others to control the SUBJECT
                        DEVICES, such as viruses, Trojan horses, and other forms of malicious
                        software, as well as evidence of the presence or absence of security
                        software designed to detect malicious software;
Case 1:20-mj-00214-AJ Document 1-1 Filed 11/19/20 Page 18 of 18




    c.    evidence of the lack of such malicious software;
    d.    evidence of the attachment to the SUBJECT DEVICES of other storage
          devices or similar containers for electronic evidence;
    e.    evidence of counter-forensic programs (and associated data) that are
          designed to eliminate data from the SUBJECT DEVICES;
    f.    evidence of the times the SUBJECT DEVICES were used;
    g.    contextual information necessary to understand the evidence described in
          this attachment.




                                   2
